PER CURIAM.
Five months after the entry of a final judgment, the plaintiff below moved for the entry of an amended final judgment on the ground that “through oversight or omission” the court had not ordered foreclosure. ' The circuit court granted the motion and entered an amended final judgment ordering foreclosure.
The judge who entered the amended final judgment was not the same judge who entered the original final judgment, after presiding over a non-jury trial. The limited record is consistent with the conclusion that the original trial judge did not intend to order foreclosure. The record does not demonstrate that the successor judge held a hearing before granting the motion to enter the amended judgment. We reverse' and remand for a hearing on whether there are grounds under Florida Rule of Civil Procedure 1.540(b)(1) to enter an amended final judgment.
STEVENSON, SHAHOOD and GROSS, JJ., concur.